Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: The prior art of record (in particular, the combination of Bibb et al. US Pub No.: 2015/0355911 A1 (hereinafter "Bibb”), in view of Brunet et al US Pub. No.: 2011/0125980 A1 (hereinafter Brunet) does not disclose, with respect to independent claims 1 and 6, a Basic Input/output System (BIOS) comprising BIOS firmware; an isolated secure data storage device that comprises a backup copy of the BIOS firmware; and an independent compute core comprising a processor that is a separate entity from the main system processor of the computer system, the independent compute core having exclusive access to the isolated secure data storage device, the independent compute core programmed to verify the BIOS firmware prior to use of the BIOS firmware in booting the computer system. Rather, Bibb discloses mechanism for obviating the need for host-side basic input/output system or boot serial peripheral interface device.  Similarly, Brunet discloses  data backup system including a data protection component.  Accordingly, claims 1-20 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEGA WOLDEMARIAM whose telephone number is (571)270-7478. The examiner can normally be reached Monday to Friday, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Pwu can be reached on 5712726798. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NEGA WOLDEMARIAM/Examiner, Art Unit 2433                                                                                                                                                                                                        

/BRANDON HOFFMAN/Primary Examiner, Art Unit 2433